The plaintiff leased a motor vehicle owned by it to one Brown. Brown *834drove his family to lunch at a Boston restaurant and while there parked the vehicle in the defendant’s parking garage. The car was stolen from the garage. The plaintiff brought this action of contract or tort for damages in a District Court, and it was removed to the Superior Court. At the trial in the Superior Court the jury found for the defendant on the count for negligence. The defendant’s motion for a directed verdict on the contract count was allowed. The plaintiffs exception to that allowance is the only matter presented by its bill of exceptions. Nothing in the record would warrant a finding that Brown was the agent of the plaintiff. The plaintiff was not a party to the contract of bailment between Brown and the defendant. “The general rule that a person who is not a party to a contract and from whom no consideration moves may not sue upon it is well established in this Commonwealth.” Central Supply Co. v. United States Fid. & Guar. Co. 273 Mass. 139, 143-144, and cases cited therein.
Edward M. Perry for the plaintiff.
John P. Bourgeois for the defendant was present but was not called upon.

Exceptions overruled.